Name: Commission Regulation (EEC) No 1612/87 of 9 June 1987 re-establishing the levying of customs duties on synthetic textile fibres (discontinuous), products of category 124 (code 42.1240), originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/ 10 Official Journal of the European Communities 11 . 6 . 87 COMMISSION REGULATION (EEC) No 1612/87 of 9 June 1987 re-establishing the levying of customs duties on synthetic textile fibres (discontinuous), products of category 124 (code 42.1240), originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply Whereas, in respect of synthetic textile fibres (disconti ­ nuous), products of category 124, the relevant ceiling amounts to 670,7 tonnes ; whereas on 27 May 1987 imports of the products in question into the Community, originating in Mexico, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof ; Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 14 June 1987 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3925/86, shall be-restablished in respect of the following products, imported into the Community and originating in Mexico : Code Category CCT heading No NIMEXE code Description ( 1 ) (2) (3) (4) 42.1240 124 56.01 A 56.02 A 56.03 A 56.01-11 , 13, 15, 16, 17, 18 56.02-11 , 13, 15, 19 56.03-11 , 13, 15, 17, 18 Synthetic textile fibres (discontinuous) Article 2 This regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p . 68 .